     Case 2:19-cv-02229-KJM-JDP Document 60 Filed 08/20/21 Page 1 of 5


 1
                                    UNITED STATES DISTRICT COURT
 2
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4

 5
       BENNY WILLIAMS,                               Case No. 2:19-cv-02229-KJM-JDP (PC)
 6
                     Plaintiff,                      ORDER GRANTING DEFENDANTS’
 7                                                   MOTION FOR LEAVE TO AMEND
             v.                                      ANSWER
 8
       GAVIN NEWSOM, et al.,                         ECF No. 40
 9                                                   FINDINGS AND RECOMMENDATIONS
                     Defendants.
                                                     THAT PLAINTIFF’S MOTION FOR
10                                                   SUMMARY JUDGMENT BE DENIED
11                                                   ECF No. 39
12                                                   OBJECTIONS DUE WITHIN FOURTEEN
                                                     DAYS
13

14         Plaintiff is a state prisoner who alleges that defendants Newsom, Shaffer, and Bakerjian

15   violated his Fourteenth Amendment rights when they disregarded state provisions governing his

16   eligibility for elderly parole. ECF No. 1 at 4-5. He has filed a motion for summary judgment on

17   those claims that should be denied.1 Additionally, defendants have filed a motion to amend their

18   answer that will be granted.

19                                  Defendants’ Motion to Amend Answer

20          Defendants have asked to amend their answer to add the affirmative defenses of res

21   judicata and collateral estoppel. ECF No. 40 at 3. They state that the issues raised in this case

22   were litigated and rejected when plaintiff raised them in a state habeas petition. Id. Since more

23   than twenty-one days have passed since the filing of the original answer, defendants can only

24   amend with plaintiff’s consent or leave of the court. Fed. R. Civ. P. 15(a). Here, plaintiff has

25   opposed defendants’ amendment. ECF No. 48. Thus, defendants can only amend by my leave,

26
            1
              Defendants have also filed a motion for summary judgment. ECF No. 51. At the time of
27   writing that motion is not yet ripe for disposition, however. It will be adjudicated by separate
28   findings and recommendations.
                                                         1
     Case 2:19-cv-02229-KJM-JDP Document 60 Filed 08/20/21 Page 2 of 5


 1   which I should give freely “when justice so requires.” Id.

 2          I will grant defendants’ motion. Motions to amend should be denied only where the

 3   amendment would “cause prejudice to the opposing party, is sought in bad faith, is futile, or

 4   creates undue delay.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992).

 5   In his opposition, plaintiff claims that defendants have brought the motion to amend in bad faith

 6   and with dilatory motive, but he offers no evidence to substantiate his position. Neither has

 7   plaintiff shown that he would be prejudiced if defendants were allowed to add these affirmative

 8   defenses to their answer. Finally, plaintiff’s substantive argument against res judicata fails to

 9   establish futility. Denying leave to amend as futile is appropriate only where “no set of facts can

10   be proved under the amendment to the pleadings that would constitute a valid and sufficient claim

11   or defense.” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). And, generally,

12   courts should defer challenges to the merits of amendments until after the amendments are

13   accepted and filed. See Netbula, LLC v. Distinct Corp., 212 F.R.D. 534, 539 (N.D. Cal. 2003).

14                              Plaintiff’s Motion for Summary Judgment

15          I.      Legal Standards

16          Summary judgment is appropriate where there is “no genuine dispute as to any material

17   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Washington

18   Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). An issue of fact is genuine

19   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party,

20   while a fact is material if it “might affect the outcome of the suit under the governing law.”
21   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818

22   F.2d 1422, 1436 (9th Cir. 1987).

23          Rule 56 allows a court to grant summary adjudication, also known as partial summary

24   judgment, when there is no genuine issue of material fact as to a claim or portion of that claim.

25   See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (“Rule

26   56 authorizes a summary adjudication that will often fall short of a final determination, even of a
27   single claim . . . .”) (internal quotation marks and citation omitted). The standards that apply on a

28   motion for summary judgment and a motion for summary adjudication are the same. See Fed. R.
                                                        2
     Case 2:19-cv-02229-KJM-JDP Document 60 Filed 08/20/21 Page 3 of 5


 1   Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F. Supp. 2d 1192, 1200 (S.D. Cal. 1998).

 2          Each party’s position must be supported by (1) citing to particular portions of materials in

 3   the record, including but not limited to depositions, documents, declarations, or discovery; or

 4   (2) showing that the materials cited do not establish the presence or absence of a genuine dispute

 5   or that the opposing party cannot produce admissible evidence to support the fact. See Fed. R.

 6   Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials in the record

 7   not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v.

 8   San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v.

 9   Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

10         “The moving party initially bears the burden of proving the absence of a genuine issue of

11   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the

12   moving party must either produce evidence negating an essential element of the nonmoving

13   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

14   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

15   Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this

16   initial burden, the burden then shifts to the non-moving party “to designate specific facts

17   demonstrating the existence of genuine issues for trial.” In re Oracle Corp. Sec. Litig., 627 F.3d

18   376, 387 (citing Celotex Corp., 477 U.S. at 323). The non-moving party must “show more than

19   the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby, Inc., 477

20   U.S. 242, 252 (1986)). However, the non-moving party is not required to establish a material
21   issue of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to

22   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

23   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

24          The court must apply standards consistent with Rule 56 to determine whether the moving

25   party has demonstrated there to be no genuine issue of material fact and that judgment is

26   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).
27   “[A] court ruling on a motion for summary judgment may not engage in credibility

28   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.
                                                         3
     Case 2:19-cv-02229-KJM-JDP Document 60 Filed 08/20/21 Page 4 of 5


 1   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

 2   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

 3   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); accord Addisu v. Fred

 4   Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

 5      II.     Analysis

 6            Plaintiff’s motion for summary judgment should be denied because whether the

 7   defendants personally violated plaintiff’s due process rights is disputed. See Johnson v. Duffy,

 8   588 F.2d 740, 743 (9th Cir. 1978) (“A person ‘subjects’ another to the deprivation of a

 9   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

10   in another’s affirmative acts, or omits to perform an act which he is legally required to do that

11   causes the deprivation of which complaint is made.”). It is also disputed whether any supervisory

12   defendant, like Governor Newsom, directed or knew of the alleged violations and failed to

13   prevent them. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is

14   inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-official

15   defendant, through the official’s own individual actions, has violated the Constitution.”).

16            Defendants each contend that all matters relevant to plaintiff’s parole and good-time

17   credits were determined by California Department of Corrections and Rehabilitation Record

18   Services, not by them. ECF No. 41-1 at 11 ¶ 12; see also ECF Nos. 43-1 at 45 (Declaration of

19   George Bakerjian), 51 (Declaration of Jennifer Shaffer). They have also, both in their discovery

20   responses and opposition, denied that they created or violated any California law relevant to
21   plaintiff’s parole. See ECF No. 39 at 38-39; ECF No. 41 at 13. Plaintiff argues otherwise in his

22   motion for summary judgment, but he has not offered any evidence that overwhelms defendants’

23   denials. These contradictory attestations amount to a matter of disputed material fact that

24   precludes summary judgment.

25            Accordingly, it is ORDERED that:

26            1. Defendants’ motion for leave to amend answer, ECF No. 40, is granted.
27            2. The Clerk of Court shall file defendants’ amended answer, found at ECF No. 40 at 8-

28   14, on the docket. It should be title “Amended Answer to Prisoner Civil Rights Complaint” and
                                                        4
     Case 2:19-cv-02229-KJM-JDP Document 60 Filed 08/20/21 Page 5 of 5


 1   will be the operative answer going forward.

 2            Further, it is RECOMMENDED that plaintiff’s motion for summary judgment, ECF No.

 3   39, be DENIED.

 4            These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days of

 6   being served with these findings and recommendations, any party may file written objections with

 7   the court and serve a copy on all parties. Such a document should be captioned “Objections to

 8   Magistrate Judge’s Findings and Recommendations.” Failure to file objections within the

 9   specified time may waive the right to appeal the District Court’s order. Turner v. Duncan, 158

10   F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11

12   IT IS SO ORDERED.

13
     Dated:      August 20, 2021
14                                                     JEREMY D. PETERSON
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
